COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                  NO. 2-10-098-CV


GARY MANN AND                                                         APPELLANTS
JEFFREY MANN

                                            V.

THE HONORABLE                                                           APPELLEES
JUDGE PHILLIP O. VICK,
DENTON COUNTY, DENTON
COUNTY SHERIFF’S DEPARTMENT,
AND BENNY PARKEY

                                        ------------

            FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellants Gary Mann and Jeffrey Mann along with several other plaintiffs

sued Judge E. Lee Gabriel along with Appellees The Honorable Judge Phillip O.

Vick, Denton County, Denton County Sheriff’s Department, and Benny Parkey. On

November 24, 2009, the trial court signed a judgment dismissing all of the plaintiffs’

      1
           See Tex. R. App. P. 47.4.
claims against Judge Gabriel in cause number 2008-30359-211 and severing those

claims into cause number 2009-30383-211. Approximately one month later, the trial

court set aside its November 24, 2009 judgment because two plaintiffs filed verified

pleadings stating that they did not receive notice of the hearing. The trial court

thereafter held another hearing on Judge Gabriel’s motion to dismiss and granted

it.

      On March 30, 2010, this court received a document from appellants that was

treated as a notice of appeal for both cause numbers 2008-30359-211 and 2009-

30383-211.    Our clerk’s office assigned cause number 2008-30359-211 the

appellate cause number 02-10-00098-CV and assigned cause number 2009-30383-

211 the appellate cause number 02-10-00100-CV.

      W e thereafter notified appellants that we were concerned that we might not

have jurisdiction over the appeal in 02-10-00098-CV because it appeared that there

was no final judgment. W e stated that unless appellants or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal, this

appeal would be dismissed for want of jurisdiction. Gary did not file a response, and

Jeffrey filed a response that did not provide a reasonable basis for continuing the

appeal.

      Because there is no final judgment or appealable order in this appeal, we

dismiss the appeal numbered 02-10-00098-CV for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).

                                         2
     The appeal numbered 02-10-00100-CV remains pending before this court.




                                              SUE W ALKER
                                              JUSTICE

PANEL: W ALKER, MCCOY, and MEIER, JJ.

DELIVERED: June 3, 2010




                                    3